
	
		II
		111th CONGRESS
		2d Session
		S. 4033
		IN THE SENATE OF THE UNITED STATES
		
			December 15, 2010
			Mr. Specter introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for the restoration of legal rights for
		  claimants under holocaust-era insurance policies.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Restoration of Legal Rights for
			 Claimants under Holocaust-Era Insurance Policies Act of
			 2010.
		2.PurposesThe purposes of this Act are to—
			(1)allow for the
			 enforcement of State laws requiring the disclosure of information about
			 Holocaust-era insurance policies, notwithstanding the holding of the Supreme
			 Court of the United States in American Insurance Association v. Garamendi, 539
			 U.S. 396 (2003) that such laws are preempted by the foreign policy espoused by
			 the executive branch of the Federal Government addressed in that case;
			(2)facilitate the
			 disclosure of information about Holocaust-era insurance policies under
			 applicable State laws so that citizens of the United States (and other persons
			 on whose behalf such laws were enacted) may know whether they hold any rights
			 under the policies;
			(3)allow the
			 beneficiaries of Holocaust-era insurance policies, many of whom are citizens of
			 the United States, to bring suits in the courts of the United States to recover
			 any proceeds under the policies to which they may be entitled, notwithstanding
			 the defense that such suits are preempted by the executive-branch foreign
			 policy addressed in Garamendi;
			(4)foreclose
			 defenses to claims brought under section 4 of this Act arising from any prior
			 judgments or settlement agreements (including the class action judgment and
			 settlement agreement (M 21–89, United States District Court for the Southern
			 District of New York) in In re: Assicurazioni General S.p.A. Holocaust
			 Insurance Litigation)) that were entered and approved based on the erroneous
			 conclusion that State-law claims to recover under Holocaust-era insurance
			 claims are preempted by the executive-branch foreign policy addressed in
			 Garamendi;
			(5)provide for a
			 uniform statute of limitations of 10 years after the date of enactment of this
			 Act in any action to recover under Holocaust-era insurance policies under this
			 Act or State law; and
			(6)in carrying out
			 the purposes described in paragraphs (1) through (5), preserve the lawmaking
			 powers of Congress under article I of the Constitution of the United States,
			 with which the judicial decisions cited in this section are
			 inconsistent.
			3.DefinitionsIn this Act:
			(1)BeneficiaryThe
			 term beneficiary includes—
				(A)a named insured
			 or named beneficiary under a covered policy; and
				(B)an heir,
			 assignee, or legal representative of a named insured or named beneficiary
			 described in subparagraph (A).
				(2)Covered
			 policyThe term covered policy means any life,
			 dowry, education, annuity, property, or other insurance policy that was—
				(A)in effect at any
			 time during the period beginning on January 31, 1933, and ending on December
			 31, 1945; and
				(B)issued to a
			 policyholder domiciled in—
					(i)any
			 area that was occupied or controlled by Nazi Germany; or
					(ii)the territorial
			 jurisdiction of Switzerland.
					(3)InsurerThe
			 term insurer—
				(A)means any person
			 engaged in the business of insurance (including reinsurance) in interstate or
			 foreign commerce that issued a covered policy; and
				(B)includes any
			 successor in interest to a person described in subparagraph (A).
				(4)Nazi
			 germanyThe term Nazi Germany means—
				(A)the Nazi
			 government of Germany; and
				(B)any government
			 that—
					(i)had friendly
			 relations with the Nazi government of Germany;
					(ii)was allied with
			 or controlled by the Nazi government of Germany; or
					(iii)exercised or
			 claimed sovereignty over any area occupied by the military forces of the Nazi
			 government of Germany.
					(5)Related
			 companyThe term related company means an affiliate,
			 as that term is defined in section 104(g) of the Gramm-Leach-Bliley Act (15
			 U.S.C. 6701(g)).
			4.Private right of
			 action; civil actions
			(a)Civil actions
			 To recover under covered policiesA beneficiary of a covered
			 policy may bring a civil action against the insurer for the covered policy or a
			 related company of the insurer to recover proceeds due under the covered policy
			 or otherwise to enforce any rights under the covered policy.
			(b)Nationwide
			 Service of ProcessFor a civil action brought under subsection
			 (a) in a district court of the United States, process may be served in the
			 judicial district where the case is brought or any other judicial district of
			 the United States where the defendant may be found, resides, has an agent, or
			 transacts business.
			(c)Remedies
				(1)Damages
					(A)In
			 generalA court shall award to a prevailing beneficiary in a
			 civil action brought under subsection (a)—
						(i)the
			 amount of the proceeds due under the covered policy;
						(ii)prejudgment
			 interest on the amount described in clause (i) from the date the amount was due
			 until the date of judgment, calculated at a rate of 6 percent per year,
			 compounded annually; and
						(iii)any other
			 appropriate relief necessary to enforce rights under the covered policy.
						(B)Treble
			 damagesIf a court finds that an insurer or related company of
			 the insurer acted in bad faith, the court shall award damages in an amount
			 equal to 3 times the amount otherwise to be awarded under subparagraph
			 (A).
					(2)Attorney’s fees
			 and costsA court shall award reasonable attorney’s fees and
			 costs to a prevailing beneficiary in a civil action brought under subsection
			 (a).
				(d)LimitationA
			 civil action may not be brought under this section on or after the date that is
			 10 years after the date of enactment of this Act.
			5.Effect of prior
			 judgments and releases
			(a)In
			 general
				(1)EffectSubject
			 to subsection (b)(1), a judgment or release described in paragraph (2) shall
			 not preclude, foreclose, bar, release, waive, acquit, discharge, or otherwise
			 impair any claim brought under section 4 by any person.
				(2)Judgments and
			 releasesA judgment or release described in this paragraph
			 is—
					(A)a judgment
			 entered before the date of enactment of this Act for any claim arising under a
			 covered policy in any civil action in a Federal or State court; or
					(B)an agreement
			 entered into before the date of enactment of this Act under which any person
			 (on behalf of the person, any other person, or a class of persons) agrees not
			 to assert or agrees to waive or release any claim described in subparagraph
			 (A), regardless of whether the agreement is—
						(i)denominated as a
			 release, discharge, covenant not to sue, or otherwise; or
						(ii)approved by a
			 court.
						(b)Rules of
			 construction
				(1)In
			 generalExcept as provided in paragraph (2), nothing in this
			 section shall affect the validity or enforceability of any agreement entered
			 into between any claimant under a covered policy and the International
			 Commission on Holocaust Era Insurance Claims or an insurer under which the
			 claimant has agreed to release or waive any claim in consideration for payment
			 under a covered policy.
				(2)ExceptionParagraph
			 (1) shall not apply to any agreement for which the payment is denominated as
			 humanitarian by the International Commission on Holocaust Era Insurance
			 Claims.
				6.Effect of
			 executive agreements and executive foreign policy
			(a)Effect of
			 executive agreements and executive foreign policy on State
			 lawsAn executive agreement described in subsection (c)(1) and an
			 executive foreign policy described in subsection (c)(2) shall not supercede or
			 preempt the law of any State—
				(1)relating to a
			 claim under or relating to a covered policy against the insurer for the covered
			 policy or a related company of the insurer; or
				(2)that requires an
			 insurer doing business in the State or any related company of the insurer to
			 disclose information regarding a covered policy issued by the insurer.
				(b)Effect of
			 executive agreements and executive foreign policy on claims brought under this
			 ActAn executive agreement described in subsection (c)(1) and an
			 executive foreign policy described in subsection (c)(2) shall not compromise,
			 settle, extinguish, waive, preclude, bar, or foreclose a claim brought under
			 section 4.
			(c)Executive
			 agreements and executive foreign policy covered
				(1)Executive
			 agreementsAn executive agreement described in this paragraph is
			 an executive agreement between the United States and a foreign government
			 entered into before, on, or after the date of enactment of this Act.
				(2)Executive
			 foreign policyAn executive foreign policy described in this
			 paragraph is a foreign policy of the executive branch of the Federal Government
			 established before, on, or after the date of enactment of this Act.
				7.Effect on State
			 lawsNothing in this Act shall
			 supersede or preempt any State law except to the extent the law of the State
			 conflicts with this Act.
		8.Timeliness of
			 actions brought under State lawA claim brought under any State law
			 described in section 6(a) shall not be deemed untimely on the basis of any
			 State or Federal statute of limitations or on the basis of any other legal or
			 equitable rule or doctrine (including laches) governing the timeliness of
			 claims if the claim is filed not later than 10 years after the date of
			 enactment of this Act.
		9.SeverabilityIf any provision of this Act or the
			 application of such provision to any person or circumstance is held to be
			 unconstitutional, the remainder of this Act and the application of such
			 provision to any other person or circumstance shall not be affected
			 thereby.
		10.Effective date;
			 applicabilityThis Act
			 shall—
			(1)take effect on
			 the date of enactment of this Act; and
			(2)apply to any
			 claim relating to a covered policy that is brought, before, on, or after the
			 date of enactment of this Act.
			
